—Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied a fair trial by the prosecutor’s misconduct during *1069examination of witnesses and summation. The majority of the alleged errors have not been preserved for review (see, CPL 470.05 [2]), and we decline to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). "Because those errors that were preserved 'were not so egregious or prejudicial as to deprive defendant of a fair trial, reversal is not warranted’ ” (People v Toumbis, 204 AD2d 1026, quoting People v Dawkins, 203 AD2d 957, 958, lv denied 84 NY2d 824). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J.—Assault, 1st Degree.) Present— Denman, P. J., Green, Fallon, Balio and Boehm, JJ.